


PERFORMANCE UNIT AWARD AGREEMENT
GRANTED UNDER
BIOGEN IDEC INC. 2008 OMNIBUS EQUITY PLAN


1. Grant of Performance Units
Pursuant to the Biogen Idec Inc. 2008 Omnibus Equity Plan (as it may be amended
from time to time, the “Plan”), Biogen Idec Inc. (the “Company”) hereby grants
to you, an employee of the Company or its Affiliates (the “Participant”), on
each of the grant dates specified on your Fidelity stock plan account (the
“Grant Date”) the number of performance units (the “Granted PUs” or the “Award”)
specified on your Fidelity stock plan account, subject to the terms and
conditions of this award agreement (“Agreement”) and the Plan. No PUs shall be
paid unless vested in accordance with this Agreement. The Committee, in its sole
discretion, may settle the Award, to the extent vested as provided for in this
Agreement and the Plan, in cash or in shares of common stock of the Company
(“Common Stock”). The Participant’s rights to the PUs granted pursuant to this
Agreement are subject to the restrictions described in this Agreement and the
Plan, in addition to such other restrictions, if any, as may be imposed by law.
All initially capitalized terms used will have the meaning specified in the
Plan, unless another meaning is specified in this Agreement.
2. Vesting
A. The Participant shall have a nonforfeitable right to a portion of the Award
(such portion, the vested portion) only upon the dates described on your
Fidelity stock plan account, except as otherwise provided herein or determined
by the Committee in its sole discretion. No portion of any Award shall become
vested on the vesting date unless the Participant is then, and since the Grant
Date has continuously been, employed by the Company or any Affiliate. If the
Participant ceases to be employed by the Company and its Affiliates for any
reason, any then-outstanding and unvested portion of the Award shall be
automatically and immediately forfeited and terminated, except as otherwise
provided in this Agreement and the Plan.
B. The Award will become eligible to vest upon achievement of the PU goals
(“Performance Goals”), as adopted by the Compensation and Management Development
Committee (the “CMDC”) in February of the year in which the Award was granted
and communicated. The calculation of the number of PUs that will vest is
specified in the Long-Term Incentive Program Overview for Executives for the
year in which the Award is granted (“LTI Overview”) which is also found on your
Fidelity stock plan account. PUs that become eligible to vest are referred to as
the “Eligible PUs.” In the event and to the extent that the Performance Goals
are not satisfied, such Granted PUs shall not become eligible to vest and shall
be immediately forfeited. As specified in the Performance Goals, in the event
and to the extent that the Performance Goals are exceeded, an additional number
of PUs will become eligible to vest. In no event shall the number of Eligible
PUs exceed 200% of the number of Granted PUs. Eligible PUs will become vested in
the following installments (the “Vesting Period”):
One-third of the Eligible PUs shall vest on the later of one year from the Grant
Date or the date of CMDC determination of the degree to which the performance
criteria set forth above have been satisfied (the “Initial Vesting Date”) ;
an additional one-third of the Eligible PUs shall vest on the first anniversary
of the Initial Vesting Date;
and an additional one-third of the Eligible PUs shall vest on the second
anniversary of the Initial Vesting Date.
C. Except as otherwise provided in the Plan, upon termination of the
Participant’s employment with the Company and its Affiliates for any reason, any
portion of the Award that is not then vested will immediately terminate, except
as follows:
(1) any portion of the Award held by the Participant immediately prior to the
Participant’s termination of employment on account of death or Disability will,
to the extent not vested previously, become fully vested upon the later of the
date of death or Disability or determination of the Eligible PUs based on the
performance criteria set forth above and CMDC approval, even if such
determination occurs following the date of death or Disability; and
(2) any portion of the Award held by the Participant immediately prior to the
Participant’s Retirement, to the extent not vested previously, will become fully
vested upon the later of the date of Retirement or determination of the Eligible
PUs based on the performance criteria set forth above and CMDC approval for
fifty percent (50%) of the number of Eligible PUs covered by such unvested
portion and for an additional ten percent (10%) of the number of Eligible PUs
covered by such unvested portion for every full year of employment by the
Company and its Affiliates beyond ten (10) years, up to the remaining amount of
the unvested Eligible PUs of the Award. For the avoidance of doubt, Retirement
means the Participant’s termination from the Company and its Affiliates after
reaching age 55 with ten (10) full years of service with the Company or its
Affiliates, but not including any termination For Cause or any termination for
insufficient performance, as determined by the Company and its Affiliates.
D. Notwithstanding anything herein to the contrary, any portion of the Award
held by a Participant or a Participant’s permitted transferee immediately prior
to the cessation of the Participant’s employment For Cause shall terminate at
the commencement of business on the date of such termination.
3. Delivery of Award
A. With respect to a Participant who is not eligible for Retirement, within 30
days following the date on which Eligible PUs becomes vested, with respect to,
and in satisfaction of, such vested PUs (determined in accordance with Section 2
of this Agreement and Section 10 of the Plan), the Company shall pay or deliver,
as applicable, to the Participant, subject to applicable withholding as
discussed in Section 7 of this Agreement, either cash or shares of Common Stock,
at the sole discretion of the Committee. For purposes of this Agreement, if the
vested Eligible PUs are to be paid in cash, the amount to be paid in settlement
of the vested Eligible PUs shall be equal to the average closing price of the
Common Stock for the 30-day calendar period prior to and including the
applicable vesting date multiplied by the number of Eligible PUs that vest on
such date (with respect to each vesting date, such amount is referred to as the
“Cash Settlement Amount”); if, however, the vested Eligible PUs are to be
settled in shares of Common Stock, a value of equivalent worth will be delivered
in the form of shares of Common Stock, rounded down to the nearest whole share
(the “Settlement Shares”).
B. With respect to a Participant who is or becomes eligible for Retirement at
any time during the Vesting Period, with respect to, and in satisfaction of,
each vested PU (determined in accordance with Section 2 of this Agreement and
Section 10 of the Plan), the Company shall pay or deliver, as applicable, to the
Participant, subject to applicable withholding as discussed in Section 7 of this
Agreement, either the Cash Settlement Amount or the Settlement Shares, at the
sole discretion of the Committee, within 30 days of the earliest of (i) the date
the Eligible PU otherwise would have vested under Section 2.B. of this
Agreement, (ii) the date on which the Participant experiences a separation from
service (within the meaning of Section 409A), subject to Section 3.C. of this
Agreement or (iii) the date on which a Covered Transaction that satisfies the
definition of a “change in control event” under Section 409A occurs.
C. If you are a “specified employee” (as defined in Section 409A), you will be
paid on the earlier of (i) the date which is six (6) months after you separate
from service (within the meaning of Section 409A) or (ii) your date of death or
Disability. The preceding sentence will not apply to any payments that are
exempt from or are not subject to the requirements of Section 409A. For
avoidance of doubt, if payments would be made under Section 3.B.(i) or Section
3.B. (iii) before the six month payment date on account of other than your
separation from service, such payment will be made under Section 3.B.(i) or
Section 3.B.(iii) as applicable.
4. Cancellation and Rescission of Awards
The Committee may cancel, rescind, withhold or otherwise limit or restrict the
Award prior to payment at any time if the Participant is not in compliance with
all applicable provisions of this Agreement and the Plan, or if the Participant
engages in any Detrimental Activity.
5. No Voting, Dividend or Other Rights as a Stockholder
The Participant shall not have any rights as a stockholder with respect to any
shares of Common Stock to be issued under the Award until he or she becomes the
holder of such shares. Accordingly, the Award shall not be interpreted to bestow
upon the Participant any equity interest or ownership in the Company or any
Affiliate prior to the date on which the Company delivers to the Participant
shares of Common Stock. Furthermore, the Participant is not entitled to vote any
Common Stock or to receive or be credited with any dividends declared and
payable on any share of Common Stock by reason of the granting of the Award
prior to the date on which the Company delivers to the Participant shares of
Common Stock. For the avoidance of doubt, the Participant shall never have any
rights as a stockholder with respect to any shares of Common Stock that are used
to calculate the Cash Settlement Amount to be delivered to the Participant in
satisfaction of any vested PUs or with respect to any other aspect of the Award,
to the extent it is settled in cash.
6. Unfunded Status
The obligations of the Company and its Affiliates hereunder shall be contractual
only. The Participant shall rely solely on the unsecured promise of the Company
and nothing herein shall be construed to give the Participant or any other
person or persons any right, title, interest or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever owned by the
Company or any Affiliate.
7. Withholding
Awards will be subject to income tax withholding and reporting as required under
local law. If statutory withholding of taxes and/or social insurance is required
at the time of vesting, the Company will withhold from delivery to the
Participant an amount of cash or stock, as applicable, equal to the amount so
required to be withheld.
In certain cases, local law may require that an award be subject to tax earlier
than the date of payment. If that occurs, the Company will notify the
Participant and will deduct the required tax amount from the Participant’s pay
in accordance with applicable law.
8.    Provisions of the Plan
The Award is subject to the provisions of the Plan, which are incorporated
herein by reference, and in the event of any inconsistency or conflict between
the provisions of this Agreement and the Plan, the provisions of the Plan shall
control. A copy of the Plan as in effect on the Grant Date has been made
available to the Participant.
9. No Right to Employment
The grant of the Award shall not constitute a contract of employment or confer
upon the Participant any right with respect to the continuance of his/her
employment by or other service with the Company or any Affiliate, nor shall it
or they be construed as affecting the rights of the Company (or Affiliate) to
terminate the service of the Participant at any time or otherwise change the
terms of such service, including, without limitation, the right to promote,
demote or otherwise re-assign the Participant from one position to another
within the Company or any Affiliate.
10. Governing Law
The provisions of the Award shall be governed by and interpreted in accordance
with the laws of the State of Delaware.
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.
Biogen Idec Inc.
By Kenneth DiPietro
EVP, Human Resources



1                                            